Citation Nr: 1022146	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right knee degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service from January 1962 to May 1996, 
February 1968 to October 1968, December 1968 to October 1974 
and October 1980 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

The Veteran's right knee degenerative joint disease was not 
present in service or for many years thereafter, and is not 
shown by competent evidence to be related to military service 
or any service-connected disability.

CONCLUSION OF LAW

Right knee degenerative joint disease, was not incurred in or 
aggravated by service, cannot be presumed to have been 
incurred in service, and is not shown to be due to, the 
result of, or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
certain specified chronic disease (to include arthritis) 
manifested to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2009).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, 
based upon the facts in this case, the regulatory change does 
not adversely impact the outcome of the appeal.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

Service connection is currently in effect for residuals of 
right distal fibula fracture and left ankle osteoarthritis.  
The medical records associated with the claims folder show 
evaluation and treatment for right knee pain secondary to 
degenerative changes.  The Veteran maintains that he 
developed right knee arthritis as a result of these service-
connected disabilities.  However, because he initially 
asserted that his right knee arthritis was directly related 
to his military service, the Board will analyze the Veteran's 
claim on both bases.

Service treatment records (STRs) fail to reveal any 
significant symptomatology involving the right knee.  
Although the Veteran was treated for fracture of the right 
distal fibula, he did not otherwise indicate any specific 
knee injuries during service, and none are documented.  At 
his separation physical in 1982, clinical evaluation of the 
knees were within normal limits with no pertinent 
abnormalities noted.  As a result, the STRs do not 
affirmatively establish that a right knee disability had its 
onset during military service.

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service that 
contain a diagnosis of right knee arthritis.  The post-
service evidence shows the Veteran underwent VA examination 
in 1983, within a year of service discharge.  At that time 
his complaints and findings were confined to the back with no 
specific mention of the right knee.

The claims folder is devoid of any treatment records or other 
medical documents pertaining to the right knee until VA 
treatment records dated in October 2004, which show the 
Veteran was evaluated for chronic right knee pain due to 
minimal degenerative changes.  Radiology findings in August 
2006 confirmed degenerative osteoarthritic changes involving 
the right knee and chondromalacia of the patella.  There was 
also extensive vascular disease.  These radiology reports do 
not, in any way, suggest that these findings originated 
during military service and the physicians did not 
specifically relate the arthritis to any service-connected 
disability.

The Veteran underwent VA examination in March 2007 in order 
to determine the nature and extent of any current right knee 
disability, and to obtain an opinion as to its etiology.  The 
clinical impression was degenerative osteoarthritic changes 
involving the right knee, chondromalacia of the right 
patella, right joint effusion, and vascular sclerosis.  The 
examiner concluded that these were normal age-related changes 
involving the right knee and that the chondromalacia and 
effusion were in keeping with a prior injury that was in no 
way associated with the service-connected injury to the 
distal end of the right tibia.  In other words, the previous 
fracture of the anterior aspect of the distal end of the 
right tibia is not responsible for the normal age-related 
arthritic changes to the right knee or the chondromalacia and 
effusion.  Rather these changes are from a separate injury to 
that joint that is not noted as having occurred during a 
period of active service.  

Other evidence includes private outpatient treatment records 
dated in July 2007, which show the Veteran sought emergency 
treatment after falling and injuring his right leg.  
Radiology reports confirmed the degenerative changes of the 
right knee and showed pronounced soft tissue swelling 
anterior to the patella.  The clinical impression was right 
knee contusion.  

In September 2009, the Veteran was referred for VA 
examination for the specific purpose of obtaining an opinion 
as to whether or not his right knee arthritis could be 
related to service-connected right fibula fracture or left 
ankle osteoarthritis.  The examiner reviewed the claims file 
in its entirety, took a detailed history of symptoms, and 
reviewed the Veteran's medical history, as well as previous 
clinical findings.  

The examiner noted degenerative changes of the right knee and 
soft tissue calcifications.  There was no evidence of recent 
bone trauma or significant changes since prior studies.  X-
rays showed degenerative osteoarthritis of the right knee, 
marginal osteophyte formations and narrowing of the medial 
aspect of the knee joint.  Vascular calcifications were also 
demonstrated.  The examiner concluded that the left ankle 
osteoarthritis and a previous right distal fibula fracture, 
which had long since healed, were insufficient to have caused 
the significant degenerative joint disease of the right knee 
and is less likely than not secondary to these service-
connected conditions.  In addition, given the level of 
degenerative changes of the right knee it is more likely than 
not that the condition was caused from injury and overuse 
following active duty given the length of time since 
discharge.  

The Board finds that while the post-service evidence of 
record contains diagnostic impressions, sufficient to 
establish a diagnosis of right knee arthritis, none of it 
indicates that the Veteran's service-connected right fibula 
fracture or left ankle osteoarthritis played a role in the 
development or worsening of it.  The VA examination reports 
provide opinions, consistent with the Veteran's medical 
history and uncontroverted by any other medical evidence of 
record.  Further, the Veteran has not brought forth any 
medical evidence that would suggest a nexus between his 
current right knee arthritis and any service-connected 
disability.  Thus, there is no medical basis for holding that 
the disorders are related.  This also refutes any grant of 
service connection on the basis of the judicial precedent in 
Allen, which would be permitted if any service-connected 
disability were causing aggravation of a non service-
connected disability, a relationship which must be shown by 
medical evidence.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's service-connected 
disabilities have caused or aggravated his right knee 
arthritis.  The Board accepts the Veteran's statements and 
notes that he is competent to attest to factual matters of 
which he had first-hand knowledge, e.g., the onset of right 
knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  

Here, though, his contentions regarding a relationship 
between his right knee arthritis and his service-connected 
disabilities are not statements merely about symptomatology 
(like pain, etc.), an observable medical condition, or a 
contemporaneous medical diagnosis, but rather clearly fall 
within the realm of requiring medical expertise, which he 
simply does not have.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  As a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as to the etiology of his right knee 
arthritis and its etiological relationship to another 
disability.  The competent medical opinions in the record 
conclusively found that there was no medical basis for 
holding that the Veteran's right knee arthritis and any 
service-connected disabilities are etiologically or causally 
associated.  Therefore, the Veteran's opinion, to the extent 
it is to be accorded some probative value, is far outweighed 
by the findings provided by VA examiners who discussed his 
symptoms, complaints, and manifestations.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

To the extent that the Veteran is claiming service connection 
on a direct basis, the record does not show that any 
degenerative changes, first documented in 2004, were 
manifested prior to that date, and reflect no reference to 
them as being related to service.  The absence of right knee 
arthritis in the STRs or of persistent symptoms of it at 
separation, along with the first evidence of it many years 
later, constitutes negative evidence tending to disprove the 
assertion that the Veteran was disabled from any injury 
during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a 
factor, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service).  In addition, the record is negative for a medical 
opinion linking the right knee arthritis, to military 
service.  See Hickson, supra.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in March 2007, the RO informed the Veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  This 
letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations in March 2007 and September 
2009.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that both VA examinations are more 
than adequate, as they reflect a full review of all medical 
evidence of record, are supported by sufficient detail, and 
refer to specific documents and medical history to support 
the conclusions reached.

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

ORDER

Service connection for right knee degenerative arthritis is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


